Title: From George Washington to Robert Lewis, 23 August 1799
From: Washington, George
To: Lewis, Robert



Dear Sir,
Mount Vernon 23d August 1799

Enclosed you have Mr Ariss’s draught on James Russell Esqr., returned. It was presented to the latter for acceptance, by Mr Anderson, who received the following answer—to wit—that he had only £19 of Mr Ariss’s money in his hands, and could pay no more. This sum Mr Anderson refused to receive; and thus the matter ended with Mr Russell.
Enclosed also you have the Press copy of a letter I wrote to you on the day of its date, & was on the point of sending it to the Post Office in Alexandria, when Mr Anderson (just returned from that place) informing me that he saw you there, and that you proposed to be in Winchester as on Monday or Tuesday last, I put it under cover to Mr Philip Bush to be delivered to you in that Town.
As it is probable some delay, or miscarriage may have attended the Letter, I send the Press copy of it; which you will return to me, whether the original gets to your hands or not; as it is a custom with me to keep copies of lettrs on business.
Not knowing with certainty where your Brother Law[renc]e is,

the enclosed letter for his wife, from your aunt, is committed to your care; and she begs it may get to hand safely, & as soon as convenient—as also one from Mrs Law.
As there is a regular Post from Alexandria to Fauquier Court House, you have only to learn on what day & hour the Mail closes at the latter, for the former, to insure your letters getting into my hands in two or three days after they are written, as I never fail sending to the Post Office in Alexandria three times a week. Mine to you may lye longer in the Office at the Court House, if you are not in the habit of making frequent enquiries there, for letters.
Since my last we have had a sufficiency of fine Rain, but what effect it will have upon the poor, & miserably looking Corn, and before parched up meadows, no one can yet tell; especially if the Season should continue to be seasonable hence forward.
Your Aunt unites her best wishes to mine for Mrs Lewis, yourself & family—and I am Yr sincere friend and Affectionate Uncle

Go: Washington

